1                                                                             Judge Timothy W. Dore
                                                                                          Chapter 13
2                                                                        Hearing Date: June 30, 2021
                                                                              Hearing Time: 9:30 am
3                                                                      Hearing Location: Seattle, WA
                                                                    Response Due Date: June 23, 2021
4
                              UNITED STATES BANKRUPTCY COURT
5                             WESTERN DISTRICT OF WASHINGTON

6     In re                                             NO. 16-10224
7     DALE EHRENHEIM AND CHERYL                         REPLY CONCERNIING STATE’S
      EHRENHEIM,                                        MOTION TO WAIVE THE STATUTE OF
8
                                                        LIMITATIONS AS TO DOMESTIC
9                                         Debtors.      SUPPORT OBLIGATIONS

10
              Debtor has responded that the State’s motion is untimely because under 11 USC § 108(c),
11
     the limitations period is extended so the State has 30 days after notice of the termination or
12
     expiration of the bankruptcy stay to bring this motion. The State has not received notice of the
13
     termination or expiration of the stay, which will likely occur on discharge. In raising this
14
     argument, the Debtor did not address that the Debtor is bound by the terms of his Chapter 13
15
     bankruptcy plan and under the terms of the plan, “The debtors' domestic support obligation will
16
     survive.” The purpose for this case specific provision was that Debtor was unable to pay the
17
     entire domestic support obligation he owed to the custodial parent during the course of the
18
     bankruptcy plan. This provision makes clear Debtor agreed that the obligation to pay domestic
19
     support extended beyond the plan and the limitations period.
20
              The State requests that the Court grant the State’s motion and find that under the terms
21
     of the bankruptcy plan, Debtor Dale Ehrenheim’s obligation to pay domestic support survives
22
     his bankruptcy. This results in a waiver of the limitations period to ensure payment of the
23
     domestic support obligation owed by the Debtor to the custodial parent. In the alternative, the
24
     State requests the court find, as proposed by the Debtor, that Section 108(c) applies to the
25
     domestic support obligation owed by Dale Ehrenheim. Therefore, the State has 30 days after lifting
26
      REPLY CONCERNING STATE’S MOTION TO                    1             OFFICE OF THE ATTORNEY GENERAL
                                                                                Bankruptcy & Collections Unit
      WAIVE THE STATUTE OF LIMITATIONS AS                                         800 Fifth Avenue, Suite 2000
      TO DOMESTIC SUPPORT OBLIGATIONS                                          Seattle, Washington 98104-3188
                                                                          Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 16-10224-TWD          Doc 57     Filed 06/23/21       Ent. 06/23/21 19:30:11           Pg. 1 of 2
1    of the bankruptcy stay to bring a motion that the Debtor’s domestic support obligation survives

2    his bankruptcy and remains enforceable waiving the limitations period.

3           DATED this 23rd day of June, 2021.

4                                                         ROBERT W. FERGUSON
                                                          Attorney General
5

6                                                         /s/ Susan Edison

7                                                         SUSAN EDISON, WSBA No. 18293
                                                          Senior Counsel
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      REPLY CONCERNING STATE’S MOTION TO                  2             OFFICE OF THE ATTORNEY GENERAL
                                                                              Bankruptcy & Collections Unit
      WAIVE THE STATUTE OF LIMITATIONS AS                                       800 Fifth Avenue, Suite 2000
      TO DOMESTIC SUPPORT OBLIGATIONS                                        Seattle, Washington 98104-3188
                                                                        Phone: (206) 389-2187 – Fax (206) 587-5150


     Case 16-10224-TWD        Doc 57     Filed 06/23/21       Ent. 06/23/21 19:30:11           Pg. 2 of 2
